DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/13/2019 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5-13 are objected to because of the following informalities:
The recitation of “water. a smart” (claim 5, lines 6) is believed to be --water; a smart--.
The recitation of “a display unit” (claim 11, line 10) is believed to be --the display unit--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the control unit" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a control unit--.
The recitation of “at an upper portion of the heat exchange” (claim 9, line 2) is unclear. The recitation renders the claim indefinite because it is unclear if the heat dissipater is provided at an upper portion of the heat exchange member, or the heat exchange adjuster. For examination purposes, the recitation has been considered as --at an upper portion of the heat exchange adjuster--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodson (US 5,299,424).
Regarding claim 1, Woodson discloses a method of adjusting a temperature of aquarium water by a water temperature adjustment apparatus for an aquarium, the method comprising:
a first step of allowing a smart sensor unit (refer to temperature sensing element 32 immersed in water 20) to measure the temperature of the water,
a second step of controlling a heat exchange adjuster (refer to heater and cooler apparatus 10) that sunk in the water (20) to adjust the temperature of the water based on the temperature of the water measured by the smart sensor unit (refer to col. 2, lines 58-68); and
a third step of allowing the heat exchange adjuster to adjust direct heat exchange with the water (by closing power switch 56 as can be seen from Fig. 5).

Regarding claim 4, Woodson meets the claim limitations as disclosed above in the rejection of claim 1. Further, Woodson discloses wherein the second step is a step of allowing a control unit (refer to the control unit as can be seen from Fig. 5) to control the heat exchange adjuster to maintain the temperature of the water at a constant temperature (refer to col. 2, lines 51-57).

Regarding claim 5, Woodson discloses a water temperature adjustment apparatus for an aquarium, for adjusting a temperature of water contained in the aquarium, the water temperature adjustment apparatus comprising:
a main body (10) detachably mounted to the aquarium (detachably mounted to edge 12 of the aquarium);
a heat exchange adjuster (16) provided at a lower portion of the main body and sunk in the water (20) to adjust direct heat exchange with the water;
a smart sensor unit (refer to temperature sensing element 32 immersed in water 20) configured to measure a temperature of the water (20); and
a control unit (refer to Fig. 2 and 5, including control knob 46 and circuitry 38) configured to control the heat exchange adjuster (16) to adjust the temperature of the water (20) based on the temperature of the water measured by the smart sensor unit (by closing power switch 56 as can be seen from Fig. 5).

Regarding claim 7, Woodson meets the claim limitations as disclosed above in the rejection of claim 5. Further, Woodson discloses wherein the heat exchange adjuster includes:
a thermoelectric element (refer to thermoelectric heat pump component 42) configured to be heated or cooled; and
a heat exchange member (refer to output port 44) configured to transfer a heating or cooling state of the thermoelectric element (42) to the water while being in close contact with one end surface of the thermoelectric element (refer to Fig. 2).

Regarding claim 13, Woodson meets the claim limitations as disclosed above in the rejection of claim 5. Further, Woodson discloses wherein the heat exchange adjuster maintains the temperature of the water at a constant temperature (refer to col. 2, lines 51-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodson (US 5,299,424) in view of Takano (JP 2016-137115 A, refer to the attached translated description).
Regarding claim 2, Woodson meets the claim limitations as disclosed above in the rejection of claim 1. Further, Woodson discloses the second step and the smart sensor unit, but fails to explicitly disclose a plurality of temperature sensors, and wherein in the second step, the heat exchange adjuster that is sunk in the water is controlled based on an average of temperatures of the water measured by the temperature sensors.
However, Takano teaches that it is known in the art of refrigeration, to provide a smart sensor unit including a plurality of temperature sensors wherein a heat exchange adjuster is controlled based on an average of temperatures measured by the temperature sensors (refer to par. 17, lines 3-7 and par. 62, lines 1-3, wherein the smart sensor unit is configured to have a plurality of temperature sensors and a control unit controls the temperature provided by a thermoelectric heat exchange adjuster based on the temperatures measured by the plurality of temperature sensors, preferably, the average value of the temperatures detected by the sensors is calculated; the temperature of the thermoelectric heat exchange adjuster can be controlled based on the above).
One having ordinary skill in the art of refrigeration would recognize that by providing a plurality of sensors and to control the heat exchange adjuster based on an average of temperatures, it will provide more accurate control and therefore increasing the efficiency of the heat exchange adjuster.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Woodson by providing a plurality of temperature sensors, and wherein in the second step, the heat exchange adjuster that is sunk in the water is controlled based on an average of temperatures of the water measured by the temperature sensors, in order to increase the efficiency of the heat exchange adjuster in view of the teachings by Takano along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claims 10 and 12, Woodson meets the claim limitations as disclosed above in the rejection of claim 5. Further, Woodson discloses the smart sensor unit, but fails to explicitly disclose wherein the smart sensor unit includes a plurality of temperature sensors, wherein the control unit controls the heat exchange adjuster based on an average of temperatures of the water measured by the temperature sensors.
However, Takano teaches that it is known in the art of refrigeration, to provide a smart sensor unit including a plurality of temperature sensors wherein a heat exchange adjuster is controlled based on an average of temperatures measured by the temperature sensors (refer to par. 17, lines 3-7 and par. 62, lines 1-3, wherein the smart sensor unit is configured to have a plurality of temperature sensors and a control unit controls the temperature provided by a thermoelectric heat exchange adjuster based on the temperatures measured by the plurality of temperature sensors, preferably, the average value of the temperatures detected by the sensors is calculated; the temperature of the thermoelectric heat exchange adjuster can be controlled based on the above).
One having ordinary skill in the art of refrigeration would recognize that by providing a plurality of sensors and to control the heat exchange adjuster based on an average of temperatures, it will provide more accurate control and therefore increasing the efficiency of the heat exchange adjuster.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Woodson such that the smart sensor unit includes a plurality of temperature sensors, wherein the control unit controls the heat exchange adjuster based on an average of temperatures of the water measured by the temperature sensors, in order to increase the efficiency of the heat exchange adjuster in view of the teachings by Takano along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claims 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodson (US 5,299,424) in view of Yang (KR 102022372 B1, refer to attached translation).
Regarding claim 3, Woodson meets the claim limitations as disclosed above in the rejection of claim 1. Further, Woodson discloses the smart sensor unit including a display unit (54), but fails to explicitly disclose a plurality of temperature sensors, and the adjusting method further comprises a fourth step of comparing differences between water temperatures measured by the temperature sensors and controlling the display unit to perform informing when the temperature differences are beyond a predetermined temperature difference range of the smart sensor unit. 
However, Yang teaches that it is known in the art of refrigeration, to provide a temperature control device including a plurality of temperature control sensors, comparing the differences between temperatures measured by the temperature sensors and controlling a display unit to perform informing when the temperature differences are beyond a predetermined temperature value (refer to par. 1, wherein a temperature information is obtained from each of the plurality of temperature sensors connected to the inside of the storage tank, and the obtained temperature information is compared with each other, the difference value and the preset value; when the difference value is greater than or equal to a preset value, an error is displayed in a display unit D), in order to help maintain the inside of the storage tank at constant temperature (refer to par. 2).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Woodson by providing a plurality of temperature sensors as taught by Yang, and the adjusting method further comprises a fourth step of comparing differences between water temperatures measured by the temperature sensors and controlling the display unit to perform informing when the temperature differences are beyond a predetermined temperature difference range of the smart sensor unit, in order to help maintain the inside of the aquarium at constant temperature.

Regarding claim 10, Woodson meets the claim limitations as disclosed above in the rejection of claim 5. Further, Woodson discloses the smart sensor unit, but fails to explicitly disclose wherein the smart sensor unit includes a plurality of temperature sensors.
However, Yang teaches that it is known in the art of refrigeration, to provide a temperature control device including a plurality of temperature control sensors (refer to par. 1, wherein a temperature information is obtained from each of the plurality of temperature sensors connected to the inside of a storage tank), in order to help maintain the inside of the storage tank at constant temperature (refer to par. 2).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Woodson such that the smart sensor unit includes a plurality of temperature sensors in view of the teachings of Yang, in order to help maintain the inside of the aquarium at constant temperature.

Regarding claim 11, Woodson as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Woodson as modified discloses wherein the control unit includes a controller (38) and a display unit (54), but fails to explicitly disclose a storage configured to store a predetermined temperature difference range of the smart sensor unit; the controller configured to determine abnormality of the smart sensor unit; and the display unit configured to indicate that the smart sensor unit is abnormal, and the control unit compares differences between water temperatures measured by the temperature sensors and controls the display unit to perform informing when the temperature differences are beyond a predetermined temperature difference range of the smart sensor unit.
However, Yang teaches that it is known in the art of refrigeration, to provide a temperature control device including a control unit having a storage configured to store a predetermined temperature difference range (refer to par. 15, wherein after acquiring temperature information from each of the plurality of temperatures, a controller CON compares the obtained temperature information with each other and compares the difference value and the preset value, and the difference value is connected to the control unit CON, therefore, the control unit necessarily including storage); a controller (CON) configured to determine abnormality of a smart sensor unit (refer to par. 15, wherein the control unit CON compares the obtained temperature information with each other and compares the difference value and the preset value, and an error is displayed when the value is greater than or equal to the set value, therefore, said error is being considered as the determined abnormality); and a display unit (D) configured to indicate that the smart sensor unit is abnormal (refer to par. 35, wherein a third step S130 displays the error, which may be displayed by the display unit), and the control unit compares differences between temperatures measured by the temperature sensors and controls the display unit to perform informing when the temperature differences are beyond a predetermined temperature difference range of the smart sensor unit (refer to par. 15, as explained above), in order to help maintain the inside of the storage tank at constant temperature (refer to par. 2).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Woodson by providing a storage configured to store a predetermined temperature difference range of the smart sensor unit; the controller configured to determine abnormality of the smart sensor unit; and the display unit configured to indicate that the smart sensor unit is abnormal, and the control unit compares differences between water temperatures measured by the temperature sensors and controls the display unit to perform informing when the temperature differences are beyond a predetermined temperature difference range of the smart sensor unit in view of the teachings of Yang, in order to help maintain the inside of the aquarium at constant temperature.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodson (US 5,299,424) in view of Marks (US 2009/0229533).
Regarding claim 6, Woodson meets the claim limitations as disclosed above in the rejection of claim 5. Further, Woodson discloses wherein the control unit (refer to Fig. 2, including control knob 46 and circuitry 38) is provided at an upper portion of the main body, but fails to explicitly disclose that the control unit is attachable to or detachable from the main body.
However, Marks teaches a home aquarium (refer to Fig. 2), wherein a control unit (refer to power center 27) is attachable to or detachable from a main body (from elongated portion 26 of the body).
One having ordinary skill in the art of refrigeration would recognize that by providing the control unit being attachable to or detachable from the main body, it will facilitate the replacement or repairment of the control unit if needed.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Woodson such that the control unit is attachable to or detachable from the main body, in order to facilitate the replacement or repairment of the control unit if needed.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodson (US 5,299,424) in view of Matsubara (WO 2019/176463, refer to US 11,274,217 for reference numbers).
Regarding claim 8, Woodson meets the claim limitations as disclosed above in the rejection of claim 7. Further, Woodson discloses the heat exchange member, but fails to explicitly disclose wherein the heat exchange member is obtained by forming an anti-oxidation film on a material having high thermal conductivity.
However, Matsubara teaches that it is known in the art of thermoelectric elements, to apply aluminum phosphate dissolved or dispersed in a coating liquid to thermoelectric materials, in order to prevent oxidation of elements included in the base material (refer to col. 2, lines 47-50).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Woodson such that the heat exchange member is obtained by forming an anti-oxidation film on a material having high thermal conductivity in view of the teachings by Matsubara, in order to prevent oxidation of elements included in the heat exchange member.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodson (US 5,299,424) in view of Hwang (US 10,312,180).
	Regarding claim 9, Woodson meets the claim limitations as disclosed above in the rejection of claim 7. Further, Woodson discloses a heat dissipater (24) to cool heat generated from the heat exchange adjuster, wherein the control unit includes a cooling fan (30) configured to discharge heat of the thermoelectric element transferred through the heat dissipater (24), and a display unit (54), but fails to explicitly disclose a controller configured to determine abnormality of the cooling fan, a storage configured to store a predetermined fan speed range of the cooling fan, and the display unit configured to indicate that the cooling fan is abnormal, wherein the control unit controls the display unit to perform informing when a fan speed is beyond the predetermined fan speed range of the cooling fan. 
However, Hwang teaches that it is known in the art of refrigeration, to provide a water-cooling thermal dissipation system including a controller (144) configured to determine abnormality of a cooling fan (refer to col. 4, lines 23-27, wherein the controller senses the fan speed and outputs a fan speed abnormal signal to a microprocessor), a storage configured to store a predetermined fan speed range of the cooling fan (refer to microprocessor 142, wherein said abnormality means that the actual fan speed in not within the range of normal speed), and a display unit (26) configured to indicate that the cooling fan is abnormal (refer to col. 4, lines 29-33, wherein a computing module 22 makes the display unit 26 show alarm information to indicate that the fan is not rotating under the normal speed when it receives the fan speed abnormal signal), wherein the control unit controls the display unit (by means of computing module 22 and microprocessor 142) to perform informing when a fan speed is beyond the predetermined fan speed range of the cooling fan (not within the range as explained above), in order to allow a user to easily understand operation status of the thermal dissipating device, and thus enabling real time elimination of possible damage (refer to col. 3, lines 13-17).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Woodson by providing a controller configured to determine abnormality of the cooling fan, a storage configured to store a predetermined fan speed range of the cooling fan, and the display unit configured to indicate that the cooling fan is abnormal, wherein the control unit controls the display unit to perform informing when a fan speed is beyond the predetermined fan speed range of the cooling fan in view of the teachings by Hwang, in order to allow a user to easily understand operation status of the heat exchange adjuster, and thus enabling real time elimination of possible damage.
While Woodson as modified discloses a heat dissipater (24) to cool heat generated from the heat exchange adjuster, Woodson as modified fails to explicitly disclose wherein said heat dissipater is provided at an upper portion of the heat exchange adjuster.
However, with regards to the location of the heat dissipater, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Woodson such that the heat dissipater is provided at an upper portion of the heat exchange adjuster, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763